Final judgment was rendered in this case on March 1, 1913, and plaintiff in error was allowed 60 days in which to prepare and serve case-made. On April 30, 1913, the court allowed an additional *Page 716 
30 days' time in which to prepare and serve a case-made. On June 6, 1913, a paper, copied into the record, purporting to be signed by the trial judge, but which does not show that it was filed in the court below, purports to extend the time further for making and serving a case-made to August 8th; and on August 7, 1913, the case-made was certified by the trial judge.
By referring to the dates of the orders, it will appear that the first order of extension of 60 days from March 1st would have expired on April 30th, and the order extending the time on that date for 30 days additional expired on May 30th. Therefore the order of June 6, 1913, purporting to extend the time further in which to prepare and serve case-made, was made after the court had lost jurisdiction to make further orders of this nature. Under the repeated holdings of this court, the case-made was not prepared and served within the time allowed by statute, or within an additional time allowed by any valid order of the trial court. Haynes v. Smith, 29 Okla. 703,119 P. 246, and authorities there cited.
The appeal should therefore be dismissed.
By the Court: It is so ordered. *Page 717